Title: From George Washington to John Hancock, 25 July 1776
From: Washington, George
To: Hancock, John



Sir,
New York July 25th 1776.

Disagreeable as it is to me, and unpleasing as it may be to Congress to multiply Officers, I find myself under the unavoidable necessity of asking an Increase of my Aid de Camps—The augmentation of my Command—the Increase of my Correspondance—the Orders to give—the Instructions to draw, cut out more business than I am able to execute in time, with propriety. The business of so many different departments centering with me, & by me to be handed on to Congress for their information, added to the Intercourse I am obliged to keep up with the adjacent States and incidental occurrences, all of which requiring confidential (& not hack) writers to execute, renders it impossible in the present state of things for my family to discharge the several duties expected of me with that precission and dispatch that I could wish—what will it be then when we come into a more active Scene, and I am called upon from twenty different places perhaps at the same Instant?
Congress will do me the justice to believe, I hope, that it is not my Inclination or wish to run the Continent to any unnecessary expence. and those who better know me, will not suspect that shew, and parade can have any Influence on my Mind in this Instance. A Conviction of the necessity of it, for the regular discharge of the trust reposed in me is the Governing motive for the application, and as such is Submitted to Congress by, Sir Yr Most Obedt & Most Hble Servt

Go: Washington

